Citation Nr: 0834787	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus 
(direct incurrence basis).

2.  Entitlement to service connection for bilateral tinnitus 
as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was the subject of a May 2008 hearing before the 
undersigned Veterans Law Judge.

The inextricably intertwined issue of entitlement to service 
connection for tinnitus as secondary to service-connected 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDING OF FACT

Bilateral tinnitus was initially demonstrated years after 
service, and has not been shown by competent medical evidence 
to be etiologically related to service, to include exposure 
to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed (as an organic 
disease of the nervous system) to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.
 
A December 2005 VCAA letter explained the evidence necessary 
to substantiate the veteran's claim for service connection 
for tinnitus.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

The VCAA notice was provided prior to initial adjudication of 
the claim in June 2006.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, and reports of VA post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran's service treatment records reflect that he 
experienced bilateral hearing loss during service, as 
indicated by his October 1975 service discharge examination 
report.  However, there is no diagnosis or complaint of 
tinnitus reflected in the service treatment records.  

At a VA examination in April 1977, bilateral hearing loss was 
noted.  No complaint or diagnosis of tinnitus was indicated.  
(Entitlement to service connection for bilateral hearing loss 
was granted in June 1977, effective from the date after the 
veteran's discharge from service, October 25, 1975. 

At a VA examination in June 1992, the veteran reported 
bilateral, periodic (two to three times per week) tinnitus of 
gradual onset over the past three years.  

At a VA examination in March 2006, the examiner noted the 
veteran's symptoms of bilateral tinnitus.  The veteran 
described the tinnitus as having started about 10 to 12 years 
ago, and having been constant for the past 6 months.  The 
examiner asserted that he could not make a determination of 
the cause of the veteran's tinnitus without resorting to mere 
speculation, and that the veteran should be examined by an 
audiologist to better determine the etiology of his tinnitus.

At a VA audiological examination in June 2006, the veteran 
related a history of acoustic trauma experienced some time in 
1974, when, at an air station in Japan he woke up in the 
middle of the night to the sound of a jet coming overhead 
flying very low.  By history, he noted problems with hearing 
difficulty thereafter and had suffered with bilateral hearing 
loss since that time.  According to the examiner, the veteran 
denied any reports of tinnitus after this incident.  He 
reported military noise exposure that consisted of exposure 
to jet engines while stationed with air control squadrons, 
and rifle and pistol fire while on the firing range.  The 
veteran indicated that hearing protection devices were used 
aperiodically during military service.  He reported 
occupational noise exposure that consisted of a 9-year work 
history in the coal mines and a 3.5-year work history in the 
goldmines. Reported recreational noise exposure consisted of 
hunting activities.  The veteran indicated that he noticed 
the onset of tinnitus in 1986 or 1987, at which time tinnitus 
was recurrent, although the tinnitus had become constant in 
the past 6 to 8 months.  When the examiner specifically asked 
the veteran if he noticed tinnitus after acoustic trauma in 
1974 or at any time thereafter, the veteran responded by 
stating "no."  (Quotes in original.)  The veteran's current 
tinnitus was described as being bilateral, constant, and 
resembling a ringing tone.  The examiner opined that the most 
likely etiology of the veteran's tinnitus was his hearing 
loss, but that the tinnitus was not attributable to military 
noise exposure.  The examiner elaborated that the veteran had 
a history of occupational noise exposure, which was the most 
likely cause of his bilateral tinnitus.  The examiner 
concluded that it was her opinion that the veteran's 
bilateral tinnitus was not caused by or the result of 
military noise exposure.  

The Board acknowledges that the veteran experienced acoustic 
trauma during service and resultant service-connected 
bilateral hearing loss during service.  Particularly, the 
veteran has alleged exposure to jet engine noise and 
artillery fire, and these allegations are generally 
consistent with the nature and circumstances of his service.  
See 38 U.S.C.A. § 1154(a).  The Board further acknowledges 
that the veteran recounts a history of tinnitus since 
experiencing an incident of acoustic trauma due to jet engine 
noise in service, and that this is significant and probative 
evidence in support of the veteran's claim.  (See May 2008 
Board hearing transcript (Tr.) at pages 4-5, 6-7.)  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (veteran 
competent to testify that he experienced ringing in his ears 
in service and had experienced ringing in his ears ever since 
service). 

The veteran has indicated he gave incorrect histories as to 
when tinnitus began on earlier occasions because he did not 
know what tinnitus was.  (Tr. at 4.)  However, the Board 
finds the earlier histories as related by the veteran and the 
opinion of the June 2006 VA examiner that the veteran's 
tinnitus is not related to service are of greater probative 
weight than the history as related by the veteran at his May 
2008 Board hearing.  The June 2006 VA examiner's opinion is 
based in part on, and is consistent with, prior medical 
histories and VA examination results.  The veteran did not 
report tinnitus during a VA audiological examination in April 
1977, did report a history of recurrent tinnitus having begun 
over the past three years at a June 1992 VA examination, and 
reported a history of tinnitus having begun 10 to 12 years 
earlier at a March 2006 VA examination, and having begun in 
1986 or 1987 at the June 2006 VA examination.  These 
histories, taken together, tend to indicate that the 
veteran's tinnitus began years after service, after 1977.  
The veteran indicated at his May 2008 Board hearing that he 
did not know what tinnitus was at the time of his June 2006 
VA examination; however, at his June 1992 VA examination the 
veteran reported his tinnitus as a high-pitched hum of 
gradual onset over the past three years, and at subsequent VA 
examinations the veteran reported tinnitus over a period of 
many years.  In light of this apparent contradiction, and the 
relative consistency of complaints and histories provided at 
VA examinations in April 1977, June 1992, and March 2006 and 
June 2006, the Board finds the histories as related by the 
veteran at the VA examinations are more credible and more 
reliable than the history related at the veteran's May 2008 
Board hearing.  

As a result, the Board affords those prior histories 
indicating that tinnitus did not begin until many years after 
service and the opinion of the June 2006 VA examiner greater 
probative weight than the history and testimony provided at 
the veteran's May 2008 Board hearing.  See, e.g., Buchanan v. 
Nicholson, 451 F.3d 1331 (2006) (the Board may weigh the lack 
of contemporaneous medical records against a veteran's lay 
evidence).  Because the Board accepts the earlier histories 
as most reliable in this case, the June 2006 VA examiner's 
opinion based on those histories is highly probative evidence 
against the veteran's claim.  The examiner found that the 
veteran's tinnitus did not begin during service and was not 
related to noise exposure during service.  As a result, 
entitlement to service connection for bilateral tinnitus is 
not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral tinnitus, on 
a direct incurrence basis, is denied.


REMAND

As noted above, on VA examination in June 2006, the examiner 
opined that "[t]he most likely etiology of the [veteran's] 
tinnitus is attributed to his hearing loss . . .".  Service 
connection has been established for bilateral hearing loss, 
effective from the day following the veteran's discharge from 
service, October 25, 1975.  The Board construes such VA 
examiner's opinion as reasonably raising an inextricably 
intertwined issue of entitlement to service connection for 
tinnitus as secondary to service-connected bilateral hearing 
loss, as part and parcel of the veteran's claim for service 
connection for tinnitus developed for appellate 
consideration.  This matter has not been adjudicated by the 
RO.

In order to ensure the veteran all due process of law, the 
matter is remanded to the RO for the following action:

1.  Issue VCAA notice as to the issue of 
entitlement to service connection for 
bilateral tinnitus as secondary to 
service-connected bilateral hearing loss, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
38 C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Include an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date, per Dingess/Hartman.  
Request that the veteran submit any 
pertinent evidence in his possession to 
VA, to include any private medical 
evidence, and explain the type of 
evidence that is his ultimate 
responsibility to submit, as well as VA's 
responsibility for obtaining evidence.  
Also request that the veteran identify 
all providers of medical treatment for 
the disability at issue, VA and private, 
since service.  The veteran must be 
requested to provide the names and 
addresses of such medical treatment 
providers, as well as any authorization 
necessary for the release of such 
records.

2.  Forward the veteran's claims folder 
to the examiner/audiologist who conducted 
the June 2006 VA audiological 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's current tinnitus is 
etiologically due to, or chronically 
aggravated by, the veteran's service-
connected bilateral hearing loss.  In 
this regard, the examiner/audiologist who 
conducted the June 2006 VA audiological 
examination should also be asked to 
provide the rationale for his/her opinion 
that the most likely etiology of the 
veteran's tinnitus is attributed to his 
hearing loss.  If the 
examiner/audiologist who conducted the 
June 2006 VA audiological examination is 
unavailable, the claims folder should be 
forwarded to a comparable ear specialist 
to provide the requested opinions.  If 
additional examination of the veteran is 
deemed necessary by the examiner in order 
to provide any requested opinion, then 
the veteran should be scheduled for such 
examination.

3.  Thereafter, adjudicate the issue of 
entitlement to service connection for 
bilateral tinnitus as secondary to 
service-connected bilateral hearing loss.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


